15–3673 
Proctor v. LeClaire, et al. 
 
           UNITED STATES COURT OF APPEALS 
                 FOR THE SECOND CIRCUIT 
                       ______________              
                                 
                     August Term 2016 
                                 
    (Argued: September 21, 2016     Decided: January 24, 2017) 
                                 
                     Docket No. 15‐3673 
                                              
                    PATRICK PROCTOR, 
                                                                            
                                                       Plaintiff‐Appellant, 
                              v.  
                                
    LUCIEN J. LECLAIRE, JR., former Deputy Commissioner, 
    Department of Corrections and Community Supervision, 
     BRIAN FISCHER, former Commissioner, Department of 
     Corrections and Community Supervision, ANTHONY J. 
       ANNUCCI, Acting Commissioner, Department of 
       Corrections and Community Supervision, JOSEPH 
       BELLNIER, Deputy Commissioner, Department of 
            Corrections and Community Supervision, 
                                                                          
                                                   Defendants‐Appellees.* 
*  The  Clerk  of  Court  is  respectfully  directed  to  amend  the  official 
caption in this case as it appears above. 
                         ______________              

Before:   

    KATZMANN, Chief Judge, WESLEY and HALL, Circuit Judges. 
 
        Appeal from an order of the United States  District Court 
for  the  Northern  District  of  New  York  (Sharpe,  J.),  granting 
summary  judgment  for  Defendants‐Appellees.  Plaintiff‐
Appellant  Patrick  Proctor,  an  inmate  who  has  been  held  in 
solitary confinement for over two decades and is currently under 
Administrative Segregation, filed this 42 U.S.C. § 1983 claim for 
deprivations  of  procedural  and  substantive  due  process.  We 
conclude that triable issues of fact remain as to whether Proctor 
was  denied  the  meaningful  periodic  reviews  of  his 
Administrative  Segregation  that  procedural  due  process 
requires.  We  also  conclude  that  the  District  Court  erred  in 
granting summary judgment sua sponte without adequate notice 
on  Proctor’s  substantive  due  process  claim.  VACATED  and 
REMANDED. 
                         ______________              

       ELLIOT  HARVEY  SCHATMEIER  (Timothy  Gilman,  on  the 
          brief),  Kirkland  &  Ellis  LLP,  New  York,  NY,  for 
          Plaintiff‐Appellant. 
        
       BRIAN D. GINSBERG, Assistant Solicitor General (Barbara D. 
          Underwood,  Solicitor  General,  Andrea  Oser,  Deputy 
          Solicitor  General,  on  the  brief),  for  Eric  T. 
          Schneiderman,  Attorney  General  of  the  State  of  New 
          York, Albany, NY, for Defendants‐Appellees. 
                         ______________              




                                  2
WESLEY, Circuit Judge: 
        Plaintiff‐Appellant  Patrick  Proctor  is  an  inmate  in  the 
custody  of  the  New  York  State  Department  of  Corrections  and 
Community  Supervision  (“DOCCS”),  serving  a  sentence  of 
thirty‐two‐and‐one‐half  years  to  life  for  second‐degree  murder, 
robbery,  and  attempted  escape.  He  is  confined  in  the  Special 
Housing  Unit  (the  “SHU”),  or,  as  it  is  better  known,  solitary 
confinement,  where  he  has  spent  the  last  twenty‐two  years.  
Proctor spent his first nine years in the SHU under Disciplinary 
Segregation  and  the  last  thirteen  years  and  counting  under 
Administrative  Segregation.  Defendants‐Appellees  are  current 
and  former  DOCCS  administrators:  Lucien  J.  LeClaire,  Jr.,  a 
former Deputy Commissioner of DOCCS; Brian Fischer, a former 
Commissioner  of  DOCCS;  Anthony  J.  Annucci,  the  current 
Acting  Commissioner  of  DOCCS;  and  Joseph  Bellnier,  the 
current  Deputy  Commissioner  of  DOCCS  (collectively, 
“Defendants”). 
        Proctor brings this action under 42 U.S.C. § 1983, alleging 
that  his  continuous  confinement  in  the  SHU  under 
Administrative Segregation violates his Fourteenth Amendment 
rights  to  procedural  and  substantive  due  process  of  law.  The 
District  Court  (Sharpe,  J.)  granted  Defendants’  motion  for 
summary  judgment  on  Proctor’s  procedural  due  process  claim, 
holding that no reasonable juror could conclude that Proctor was 
denied  meaningful  periodic  reviews  of  his  Administrative 
Segregation  commitment.  The  District  Court  also  awarded 
summary  judgment  to  Defendants  sua  sponte  on  Proctor’s 
substantive due process claim.  
       We conclude that the record presents triable issues of fact 
regarding  Proctor’s  procedural  due  process  claim  and  that  the 
District  Court  violated  Federal  Rule  of  Civil  Procedure  56(f)  in 
awarding summary judgment sua sponte on Proctor’s substantive 




                                    3
due  process  claim.  The  judgment  of  the  District  Court  is 
VACATED and the case is REMANDED for further proceedings. 

                          BACKGROUND 
                                   I 
                                   A 
       In the DOCCS system, there are two relevant reasons for 
prison  administrators  to  send  an  inmate  to  the  SHU—
Disciplinary  Segregation  and  Administrative  Segregation  (“Ad 
Seg”). Disciplinary Segregation, as its name suggests, is designed 
to discipline an inmate found guilty of a “Tier III” violation, the 
most  serious  of  three  infraction  levels  in  the  DOCCS  system. 
N.Y. COMP.  CODES  R.  &  REGS. tit. 7, §§ 270.2, 270.3(a)(3), 301.2. A 
Disciplinary  Segregation  term  lasts  “for  a  designated  period  of 
time as specified by the hearing officer.” Id. § 301.2(a). Once that 
time  elapses,  the  statute  does  not  empower  DOCCS  to  punish 
the  inmate  doubly  for  the  same  infraction  by  imposing  further 
Disciplinary Segregation. See id. 
        Ad  Seg  serves  a  different  purpose.  As  relevant  here,  Ad 
Seg  removes  an  inmate  from  the  general  population  when  he 
“pose[s]  a  threat  to  the  safety  and  security  of  the  [prison] 
facility.” Id. § 301.4(b). Given the importance of that purpose, Ad 
Seg is flexible and accords DOCCS officials substantial discretion 
in deciding whether to impose an Ad Seg term. Ad Seg terms are 
open‐ended and do not require that DOCCS predetermine when 
it  will  release  an  inmate—“[a]t  any  time  when  deemed 
appropriate  [by  DOCCS],  an  inmate  may  be  evaluated  and 
recommended for return to general population.” Id. § 301.4(e) 
        There  is,  however,  a  constitutional  ceiling  on  that 
flexibility: To ensure that a state prison facility does not use Ad 
Seg as a pretext to commit an inmate to the SHU indefinitely, the 




                                   4
Due  Process  Clause  of  the  Fourteenth  Amendment  mandates 
that  prison  officials  periodically  review  whether  an  inmate 
continues to pose a threat to the facility. Hewitt v. Helms, 459 U.S. 
460, 477 n.9 (1983), abrogated in part on other grounds by Sandin v. 
Conner, 515 U.S. 472 (1995).  New York effectuates that mandate 
by  providing  an  inmate  with  an  initial  hearing  within  fourteen 
days  of  his  confinement  in  Ad  Seg,  see  N.Y.  COMP.  CODES  R.  & 
REGS.  tit.  7,  §§ 254.6,  301.4(a),  and  with  reviews  conducted 
pursuant  to  section  301.4(d)  of  the  DOCCS  regulatory  code 
(“section 301.4(d) reviews”) every sixty days until he is returned 
to the general population, see id. § 301.4(d). 
        Section 301.4(d) review, as it manifests itself in this case, is 
a three‐step process.1 First, a committee commonly referred to as 
the  “Facility  Committee,”  consisting  of  “a  representative  of  the 
facility  executive  staff,  a  security  supervisor,  and  a  member  of 
the  guidance  and  counseling  staff,”  convenes  to  review  the 
inmate’s  institutional  record.  Id.  § 301.4(d)(1).  The  Facility 
Committee  prepares  and  submits  to  the  superintendent  of  the 
prison  a  report  outlining  “(i)  reasons  why  the  inmate  was 
initially  determined  to  be  appropriate  for  [Ad  Seg];  (ii) 
information  on  the  inmate’s  subsequent  behavior  and  attitude; 
and  (iii)  any  other  factors  that  [the  committee]  believe[s]  may 
favor  retaining  the  inmate  in  or  releasing  the  inmate  from  [Ad 
Seg]” and recommending whether to continue the inmate’s SHU 
term. Id. 
    Second,  the  superintendent  forwards  the  Facility 
Committee’s  report  and  any  written  response  that  the  inmate 

1  In  other  cases,  section  301.4(d)  review  is  streamlined  into  a  process 
where  officials  from  the  prison  facility,  including  the  superintendent, 
review an inmate’s case and render a final decision without the input 
of the DOCCS headquarters. Id. § 301.4(d)(2). 




                                        5
submits  to  a  “Central  Office  Committee”  located  at  DOCCS 
headquarters in Albany, New York, for “Central Office Review.” 
The  Central  Office  Committee,  “consisting  of  a  representative 
from the office of facility operations, a member of [the DOCCS] 
inspector  general’s  staff,  and  an  attorney  from  the  office  of 
counsel,”  reviews  the  Facility  Committee’s  report,  develops  its 
own  recommendation  whether  the  inmate  continues  to  pose  a 
safety  threat  to  the  facility,  and  forwards  the  paperwork  to  the 
deputy commissioner of DOCCS. Id. § 301.4(d)(3). 
        Third,  the  deputy  commissioner  reviews  the  two 
committees’  recommendations,  as  well  as  the  inmate’s  written 
statement when applicable, and decides whether to continue the 
inmate  in  Ad  Seg.  Id.  Once  the  deputy  commissioner  makes  a 
final  decision,  he  or  she  notifies  the  superintendent  of  the 
inmate’s  prison  facility,  who  provides  written  notice  to  the 
inmate  of  the  decision  and  its  “reason(s),”  and  a  statement 
notifying the inmate of his right to submit a written statement in 
the next section 301.4(d) review. Id. § 301.4(d)(4). 
                                    B 
        Proctor is currently held under Ad Seg in the SHU at the 
Upstate Correctional Facility. He is serving a state prison term of 
thirty‐two‐and‐one‐half  years  to  life  for  second‐degree  murder 
and  attempted  escape  and  is  first  eligible  for  parole  in  2024. 
Proctor  previously  served  two  other  terms  in  state  prison  for 
convictions of, inter alia, burglary, robbery, and assault. 
        Proctor’s  early  years  in  prison  (in  the  1980s  and  early 
1990s)  were  marked  by  violence  and  dangerous  defiance  of  the 
law.    Proctor  stabbed  an  inmate.  He  “absconded  from  a  job 
search  from  the  Edgecombe  Correctional  Facility.”  Proctor  v. 
Kelly,  No. 9:05‐cv‐0692,  2008  WL  5243925,  at  *14  (N.D.N.Y.  Dec. 
16,  2008)  (“Proctor  I”)  (Suddaby,  J.)  (internal  quotation  marks 




                                    6
omitted).  He  attempted  to  escape  from  a  police  vehicle  by 
unlocking his handcuffs and kicking a window. See id at *16. He 
professed  a  desire  to  be  “more  famous  than  Willie  Bosket,”  a 
notorious  prisoner  in  DOCCS.  Id.  at  *14.  And  he  used  a  prison 
telephone to solicit (unsuccessfully) another person to firebomb 
a residence. Id. at *16. 
       Proctor’s  defiance  reached  its  apex  in  November  1994, 
when  he  and  three  inmate‐accomplices  executed  an  elaborate 
escape  from  Shawangunk  Correctional  Facility,  a  maximum 
security  facility.2  DOCCS  officials  apprehended  Proctor  after  he 
had been at large for about five hours.  Disciplinary proceedings 
against Proctor for his escape resulted in a sentence of ten years 
of Disciplinary Segregation in the SHU. 
        Proctor’s  behavior  in  the  SHU  under  Disciplinary 
Segregation varied. For the first three years of his SHU term, he 
continued  his  defiance.  Proctor  managed  to  remove  his 
handcuffs without permission while in his cell. See Proctor I, 2008 
WL 5243925, at *14. He threw feces at DOCCS officials. See id. at 
*16.  He  twice  set  fire  to  his  cell.  Id.  at  *14,  *16.  He  concealed  a 
razor  in  his  rectum.  Id.  He  stabbed  another  inmate.  Id.  And  he 
received  disciplinary  reports  for  “disorderly  conduct,  fighting, 
harassment,  movement  violations,  refusing  direct  orders,  and 
violent  conduct.”  Id.  at  *14.  Later  in  his  time  in  Disciplinary 
Segregation,  however,  Proctor’s  behavior  improved 
considerably. Defendants recount in their brief in this Court that 
“[b]ecause  [Proctor]  . . .  had  periods  of  good  behavior  while  in 
[the]  SHU,  over  time,  DOCCS  gradually  reduced  his 



2 One DOCCS official described Shawangunk as “a maxi max” facility 
that “shouldn’t be escapable from.” J.A. 929. 




                                       7
[Disciplinary  Segregation]  penalty  to  nine  years  and  one 
month.” Appellees’ Br. 10. 
         On  the  day  he  was  scheduled  to  be  released  from 
Disciplinary  Segregation,  DOCCS  served  Proctor  with  an  “[Ad 
Seg]  Recommendation”  and  retained  him  in  the  SHU.  Proctor  I, 
2008  WL  5243925,  at  *10.  DOCCS  held  a  hearing  shortly 
thereafter  to  determine  if  Proctor  was  appropriate  for  Ad  Seg. 
See  id.  at  *15.  The  hearing  officer  found  that  Proctor  posed  a 
threat  to  the  prison  facility  based  on  Proctor’s  criminal  history 
and  misbehavior,  including  his  1994  escape  and  his  early 
behavior in Disciplinary Segregation. See id. at *10. As a result, as 
soon  as  Proctor’s  Disciplinary  Segregation  ended,  DOCCS 
retained him in the SHU under Ad Seg, where he has spent the 
last thirteen years and remains today.3 
        Proctor’s  behavioral  record  in  Ad  Seg  has  not  been 
spotless.  In  the  first  few  years,  Proctor  received  “minimal” 
disciplinary  reports  for  possession  of  contraband,  lewd 
exposure,  and  “unhygienic  acts,  littering  and  harassment.”  J.A. 
334,  348.  In  the  last  decade,  he  has  committed  two  unhygienic 
acts and possessed one unidentified weapon. At times, he can be 
argumentative with his fellow Ad Seg inmates. 
      But in the main, Proctor’s behavior has remained positive. 
He has gone long stretches—including one period of almost four 
years—without  any  disciplinary  reports.  See  J.A.  320–34 


3  Although  SHU  conditions  under  Ad  Seg  and  under  Disciplinary 
Segregation  are  similar,  DOCCS’s  affords  Ad  Seg  inmates  a  few 
additional privileges, such as access to playing cards, headphones, up 
to  ten  pieces  of  reading  material,  ten  additional  personal  photos, 
stamps, and a small bottle of skin cream. See N.Y. COMP.  CODES  R.  & 
REGS. tit. 7, § 303.2. 




                                     8
(fourteen months  without  a  disciplinary  report),  342–91  (almost 
four  years  without  a  disciplinary  report),  395–424  (twenty 
months  without  a  disciplinary  report),  429–55  (twenty  months 
without a disciplinary report). Particularly in the last eight years, 
DOCCS has observed that Proctor has made “an extensive effort 
to  minimize  his  disciplinary  violations.”  J.A.  374.  He  received 
just  one  disciplinary  report  between  December  2011  and  the 
close  of  the  record  in  this  case.  DOCCS  considered  Proctor’s 
attitude  “positive,”  “co[‐]operat[ive],”  and  “much  improved.” 
J.A. 419, 506. 
        Defendants have without fail conducted a section 301.4(d) 
review for Proctor every sixty days he has been in Ad Seg. Each 
time, the Upstate Corrections Facility Committee (made up of a 
rotating  panel  of  Upstate  Corrections  officials)  convenes  to 
review  Proctor’s  institutional  record  and  make  a 
recommendation. That committee forwards Proctor’s paperwork 
to the Central Office Committee (comprising a rotating panel of 
officials  from  DOCCS  headquarters),  which  in  turn  reviews 
Proctor’s  case  and  any  written  statement  Proctor  submits.  The 
Central Office Committee then issues a recommendation, which 
to  this  point  invariably  has  been  that  Proctor  should  remain 
confined in Ad Seg, and forwards the paperwork to the deputy 
commissioner of DOCCS.  The deputy commissioner reviews the 
Facility and Central Office Committees’ reports and adopts their 
recommendations.  Finally,  the  Upstate  Corrections  Facility 
superintendent  notifies  Proctor  of  the  deputy  commissioner’s 
decision in a summary report.  
                              




                                   9
                                     II 
        The  procedural  history  in  this  case  involves  multiple 
lawsuits and a prior appeal, mostly addressing procedural issues 
unrelated  to  our  decision  today.  Much  of  that  history  is 
described in detail in Proctor v. LeClaire, 715 F.3d 402, 406–11 (2d 
Cir.  2013)  (“Proctor  III”).  Here,  we  briefly  summarize  the  prior 
history and lay out the present dispute. 
        Proctor  brought  his  first  pro  se  challenge  to  his  Ad  Seg 
commitment  in  2005.  Proctor  I,  2008  WL  5243925.  He  brought  a 
§ 1983  claim  alleging,  inter  alia,  that  various  DOCCS  officials, 
including then‐Deputy Commissioner LeClaire, deprived him of 
procedural and substantive due process by confining him in Ad 
Seg as soon as his Disciplinary Segregation ended, and violated 
the  Eighth  Amendment  by  forcing  him  to  live  in  inhumane 
conditions  in  the  SHU.  Id.  at  *1.  In  a  brief  at  the  summary‐
judgment  stage,  Proctor  also  claimed  for  the  first  time  that 
defendants denied him due process by failing to conduct a single 
meaningful  section  301.4(d)  review  to  date.  Id.  at  *1  &  n.1.The 
district court granted summary judgment for the defendants. Id. 
at *1. Proctor’s appeal in this Court was dismissed as frivolous.  
         In  2009,  Proctor  instituted  his  second  pro  se  challenge  to 
his  Ad  Seg  commitment,  the  action  which  is  ultimate  source  of 
this  appeal.  Proctor  v.  LeClaire,  No.  9:09‐cv‐1114,  2011  WL 
2976911 (N.D.N.Y. July 21, 2011) (“Proctor II”) (Sharpe, J.). Again, 
Proctor  brought  a  § 1983  claim  against  LeClaire  asserting,  inter 
alia, that his section 301.4(d) reviews since his initial commitment 
to  Ad  Seg  were  “sham[s],  perfunctory[,]  and  meaningless”  and 
performed as a pretext to confine Proctor in Ad Seg indefinitely. 
Id. at *1. The court understood Proctor to assert that LeClaire had 
deprived him of due process. See id. at *3–4; Willey v. Kirkpatrick, 
801 F.3d 51, 62 (2d Cir. 2015) (requiring that courts interpret pro 
se  litigants’  papers  “liberally  ‘to  raise  the  strongest  arguments 




                                    10
they  suggest’ ”  (quoting  Burgos  v.  Hopkins,  14  F.3d  787,  790  (2d 
Cir.  1994)).  On  LeClaire’s  motion,  the  District  Court  dismissed 
Proctor’s action on res judicata and collateral estoppel grounds. 
Proctor  II,  2011  WL  2976911,  at  *3–4.  This  time,  Proctor  timely 
appealed and was appointed counsel.  Proctor III, 715 F.3d at 411. 
We  reversed  without  expressing  a  view  on  the  merits  of 
Proctor’s claim, vacated the dismissal, and remanded for further 
proceedings. Id. at 411–17. 
        On  remand,  Proctor,  still  aided  by  counsel,  filed  an 
amended  complaint,  the  pleading  in  play  in  this  appeal.  That 
complaint  added  former  Commissioner  Fischer  in  his  personal 
capacity  and  Acting  Commissioner  Annucci  and  Deputy 
Commissioner Bellnier in their personal and official capacities as 
defendants to this action. Proctor alleges that Defendants denied 
him procedural due process because none of the section 301.4(d) 
reviews  while  he  was  confined  in  Ad  Seg  has  been 
“meaningful.”  J.A.  67.  Proctor  supports  his  claim  by  arguing 
that, inter alia, Defendants “justified [his] continued confinement 
in  Ad  Seg  by  citing  decades‐old  incidents,  such  as  the  1994 
escape, for which [he] already served his disciplinary sentence,” 
J.A.  68;  that  Defendants  “used  [his]  consistent  good  behavior 
over  the  past  several  years  against  [him]  as  further  justification 
to  continue  his  confinement  in  Ad  Seg,”  J.A.  69  (emphasis 
omitted);  and  that  many  of  Proctor’s  reviews  have  consisted  of 
“mere copying and  pasting of language from one review  to  the 
next,” J.A. 71. Proctor concludes that “Defendants have used . . . 
sham  reviews  of  [his]  [Ad  Seg]  as  a  pretext  to  indefinitely 
confine [him] in the SHU.” J.A. 76. 
       Proctor  also  alleges  that  his  confinement  in  the  SHU  for 
twenty‐two  uninterrupted  years  amounts  to  a  deprivation  of 
substantive  due  process.  In  light  of  physical  and  psychological 
injuries  he  claims  to  suffer,  Proctor  alleges  that  Defendants’ 




                                    11
failure  to  undertake  meaningful  section  301.4(d)  reviews 
“render[s] [his] indefinite confinement arbitrary and  oppressive 
in a constitutional sense.” J.A. 77. 
       Defendants  moved  for  summary  judgment  on  Proctor’s 
procedural  due  process  claim,  arguing  primarily  that  Proctor’s 
section 301.4(d) reviews comport with procedural due process. 
        To  defend  against  Defendants’  motion,  Proctor  deposed 
witnesses from all three levels of his section 301.4(d) reviews. He 
began with Christopher DeLutis and Joseph Porcelli, members of 
Facility  Committee  panels  that  reviewed  Proctor’s  Ad  Seg 
commitment.  Both  witnesses  espoused  the  belief  that,  by  and 
large,  inmates  who  once  posed  an  escape  risk  would  never  be 
appropriate candidates for release from Ad Seg. DeLutis testified 
that  there  is  nothing  any  of  the  SHU  inmates  he  has  reviewed 
“could  do  for  [him]  to  . . .  believe  that  they  were  no  longer  an 
escape  risk,”  J.A.  567,  and  that  there  is  no  “behavior  that  those 
specific  inmates  could  exhibit  that  would  make  [him]  change 
[his] mind about whether or not they were an escape risk,” J.A. 
568. When asked if there was anything an inmate can ever do to 
overcome  an  escape  history,  DeLutis  said,  “All  I  know  is  . . .  in 
my experience, I never recommended anybody for release.” J.A. 
572.  Porcelli’s  testimony  was  similar:  He  affirmed  that  he  has 
“never  dealt  with  a  prisoner  released  from  [Ad  Seg]  who  has  a 
history  of  escape.”  J.A.  780–81.  And  when  asked,  “In  your 
experience,  once  an  inmate  is  placed  in  [Ad  Seg],  they’re  never 
released  to  general  population?”  Porcelli  responded,  “[Y]es, 
that’s correct.” J.A. 770. 
       The  general  view  expressed  by  DeLutis  and  Porcelli  did 
not  change  in  Proctor’s  case—both  indicated  that,  given  his 
escape attempts, they believed Proctor would never be released 
from Ad Seg. When asked, “Is there anything that Proctor could 
ever do to change your opinion about whether or not he should 




                                    12
be  released  [from  Ad  Seg]?”  DeLutis  answered,  “No.  I  believe 
[Proctor] is right where he belongs.” J.A. 585. DeLutis ultimately 
admitted  that  Proctor’s  behavior  “plays  no  role  in  the  decision 
whether  or  not  to  maintain  him  in  [A]d  [S]eg”  because  Proctor 
“is an escape risk.” Id. Porcelli again struck a similar tone, stating 
that  “the  only  thing  that  Mr.  Proctor  could  do  for  [Porcelli]  to 
believe he’s not an escape risk” is “[g]et old” or “reach the end of 
his sentence.” J.A. 795. Even as Proctor’s counsel walked Porcelli 
through  section  301.4(d)  review  reports  demonstrating  that 
Proctor  had  a  positive  disciplinary  record  for  over  five  years, 
Porcelli  stood  by  his  decision  to  recommend  continuation  of 
Proctor’s Ad Seg term.  He testified that Proctor “[s]till posed an 
escape risk” given “the amount of time he ha[s] to do” and that 
he  had  “[j]ust  an  inner  feeling  that  . . .  given  the  opportunity, 
[Proctor] would try to [escape] again.” J.A. 800. 
       Porcelli  raised  one  more  issue  of  note:  As  a  general 
matter, Porcelli confirmed that “[Ad Seg] is used for disciplinary 
reasons.”  J.A.  797.  He  identified  at  least  one  instance  in  which 
Ad Seg “was used in place of discipline” because prison officials 
did not have enough evidence to “pin [a disciplinary infraction] 
on  an  individual  that  they  suspected.”  J.A.  771.  He  then 
admitted  that  “[Ad  Seg]  is  being  used  for  disciplinary  reasons 
for  Mr.  Proctor.”  J.A.  797.  But  see  J.A.  931  (Miller:  “Ad  [S]eg  is 
not to punish [Proctor].”). 
       Proctor  next  deposed  Scott  Kelly  and  Mark  Miller, 
members  of  Central  Office  Committee  panels  that  conducted 
some  of  Proctor’s  section  301.4(d)  reviews.  Both  recounted 
methodical Central Office Review procedures, marked by strong 
reliance  on  Facility  Committee  reports.  Kelly  stated  that  he 
places  great  weight  on  the  Facility  Committee  because  they  are 
“boots on the ground with the inmate.” J.A. 635. Miller similarly 
stated that the Central Office Committee relies “very heavily” on 




                                     13
the Facility Committee. J.A. 908. Miller testified that he does no 
preparation  for  meetings  of  the  Central  Office  Committee  and 
instead  “rel[ies]  on  what  is  presented”  by  the  Facility 
Committee. J.A. 904. Miller testified that he has never disagreed 
with a recommendation by the Facility Committee. 
        Proctor’s  counsel  also  asked  both  Kelly  and  Miller 
whether,  in  their  experiences,  Ad  Seg  inmates  who  once  posed 
an  escape  risk  have  any  hope  of  being  returned  to  the  general 
population.  Kelly  identified  one  instance  in  which  an  inmate 
who  had  been  committed  to  Ad  Seg  after  escaping  from  a 
juvenile  facility  outside  the  DOCCS  system  was  later  released 
from  the  SHU.  See  J.A.  635  (“[That]  [t]he  initial  incident  . . . 
occurred outside the [DOCCS system] was . . . taken into account 
[when  deciding  whether  to  release  the  inmate  from  Ad  Seg].”). 
Miller was unable, however, to identify any inmate placed in Ad 
Seg  after  escaping  a  DOCCS  facility  who  had  been  returned  to 
the general population. See J.A. 929. 
       Lastly,  Proctor  deposed  Bellnier  and  LeClaire,  the  two 
deputy commissioners who conducted the final level of Proctor’s 
section  301.4(d)  reviews.  Bellnier’s  recollection  of  his 
participation  in  the  section  301.4(d)  review  process 
demonstrated  significant  reliance  on  both  the  Facility  and 
Central Office Committees. Bellnier testified that in each section 
301.4(d) review form he receives, the portion indicating his final 
decision  has  already  been  completed  for  him  by  an  unknown 
member  of  the  Central  Office  Committee.  That  is,  someone 
completes  the  deputy  commissioner’s  portion  of  the  section 
301.4(d)  review  form  before  Bellnier  reviews  the  Committees’ 
work,  and  Bellnier  merely  signs  the  bottom  of  the  form  to 
indicate  his  approval.  Just  as  Miller  has  never  disagreed  with  a 
recommendation  by  the  Facility  Committee,  Bellnier  testified 




                                   14
that  he  has  never  disagreed  with  a  recommendation  by  the 
Central Office Committee.  
       When asked about Proctor in particular, both Bellnier and 
LeClaire  focused  on  Proctor’s  decades‐old  escape  history  as 
stand‐alone  justification  for  continuing  his  Ad  Seg.  LeClaire 
stated,  “I’m  not  sure  any  action  that  [Proctor]  could  do  would 
counteract  his  criminal  history”  because  “Proctor’s  criminal 
history alone justif[ies] his retention in [Ad Seg].” J.A. 714. That 
Proctor’s escapes and other serious misbehavior occurred in the 
distant  past  was  not  “relevant”  to  LeClaire’s  section  301.4(d) 
reviews.  Id.  Bellnier  concurred,  testifying  that  he  has  “formed” 
the opinion that Proctor “would be a threat to any facility that he 
was  in  in  general  population.”  J.A.  488.  Bellnier  stated  that  he 
“ha[s]  not  been  presented  with”  any  type  of  behavior  Proctor 
could exhibit to get out of Ad Seg and suggested that he would 
continue  to  keep  Proctor  in  Ad  Seg  even  if  Proctor’s  behavior 
remained positive for decades so long as Proctor did not accept 
responsibility for past actions. J.A. 501; see J.A. 503. 
       Proctor also sought production of the paperwork for each 
of  his  section  301.4(d)  reviews  since  his  initial  Ad  Seg 
commitment in 2003. Many of the section 301.4(d) reports reflect 
detailed  evaluations  of  the  appropriateness  of  Proctor’s 
continued Ad Seg term; occasionally, the reports contain specific 
objection‐by‐objection responses to Proctor’s written complaints. 
The reports also reveal, however, three issues of note: First, six of 
Proctor’s section 301.4(d) reviews, from December 2007 through 
October  2008,  note  that  Proctor’s  “[Ad  Seg]  status  has  a 
disciplinary  aspect  to  it.”  J.A.  368–74;  see  J.A.  364–66.  Second, 
many of the reports are virtually identical to each other, with the 
exception of a few stray notations. See, e.g., J.A. 318–32 (over one 
year  of  virtually  identical  reports),  342–57  (over  one  year  of 
virtually  identical  reports),  360–74  (over  one  year  of  virtually 




                                   15
identical reports). And third, the Facility Committee’s reasoning 
in  some  of  the  reports  is  hard  to  understand:  The  committee 
wrote  that  “[Proctor’s]  positive  behavior  and  attitude  with  staff 
make  him  a  high  profile  security  concern,”  that  Proctor’s 
“superficial[] cooperat[ion] on a day to day basis . . . can not [sic] 
mask  his  resistance  to  authority,”  and  that  Proctor’s  good 
behavior  was  irrelevant  because  the  SHU  “provides  little 
opportunity for infractions.” J.A. 360–66, 373, 419. When asked at 
his deposition to explain what the Facility Committee meant by 
these notations, Porcelli responded, “That’s a little weird, isn’t it. 
. . . I can’t explain that.” J.A. 810. 
       In  October  2015,  the  District  Court  granted  Defendants’ 
motion  for  summary  judgment.  Proctor  v.  LeClaire,  No.  9:09‐cv‐
1114,  2015  WL  5971043  (N.D.N.Y.  Oct.  14,  2015)  (Sharpe,  J.) 
(“Proctor  IV”).  The  court  held  that  although  Defendants  had 
deprived Proctor of a liberty interest by confining him in Ad Seg 
for  more  than  4,000  days,  Proctor  had  received  all  the  process 
due  for  that  deprivation  because  Defendants  provided  Proctor 
with  section  301.4(d)  reviews  that  were,  as  a  matter  of  law, 
meaningful.  Id.  at  *3–5.  The  District  Court  then  addressed 
Proctor’s  substantive  due  process  challenge,  even  though 
Defendants  had  not  moved  for  summary  judgment  on  that 
claim. Id. at *6. Without acknowledging it was raising summary 
judgment  sua  sponte  and  providing  the  parties  with  notice,  the 
District  Court  concluded  on  its  own  that  “[D]efendants  did  not 
exhibit  conscious‐shocking  [sic]  behavior  because  they  were 
never made aware of the alleged devastating effects of Proctor’s 
continued  placement  in  Ad  Seg.”  Id.  As  a  result,  the  court  held 
Defendants  were  entitled  to  summary  judgment  on  Proctor’s 
substantive due process claim as well. Id. 
       This appeal followed. 




                                   16
                              DISCUSSION 
       “[W]e  review  de  novo  a  grant  of  summary  judgment,” 
affirming  “only  where  ‘there  is  no  genuine  dispute  as  to  any 
material fact and the movant is entitled to judgment as a matter 
of  law.’  ”  Willey,  801  F.3d  at  62  (quoting  FED.  R.  CIV.  P.  56(a)). 
“Summary  judgment  is  inappropriate  when  the  admissible 
materials  in  the  record  ‘ “make  it  arguable” ’  that  the  claim  has 
merit.” Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d Cir. 2010) 
(quoting Jasco Tools, Inc. v. Dana Corp. (In re Dana Corp.), 574 F.3d 
129, 151 (2d  Cir.  2009)). We construe the  evidence and draw  all 
reasonable  inferences  in  the  light  most  favorable  to  the  non‐
moving party. Willey, 801 F.3d at 62. “In reviewing the evidence 
and the inferences that may reasonably be drawn, [we] ‘may not 
make  credibility  determinations  or  weigh  the  evidence  . . . . 
“Credibility  determinations,  the  weighing  of  the  evidence,  and 
the  drawing  of  legitimate  inferences  from  the  facts  are  jury 
functions,  not  those  of  a  judge.” ’ ”  Kaytor,  609  F.3d  at  545 
(omission  in  original)  (emphases  omitted)  (quoting  Reeves  v. 
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).4 
                                  

4  Defendants  ask  us  to  apply  “a  presumption  of  regularity”  that  they 
claim  “attaches  to  the  actions  of  government  agencies[,]  such  as 
DOCCS,” and “public officers,” such as Defendants. Appellees’ Br. 22–
23  (internal  quotation  marks  omitted)  (quoting  U.S.  Postal  Serv.  v. 
Gregory, 534 U.S. 1, 10 (2001); United States v. Chemical Found., 272 U.S. 
1, 14 (1926)). While we afford prison officials “wide‐ranging deference 
in  the  adoption  and  execution  of  policies”  designed  to  promote 
institutional safety, Bell v. Wolfish, 441 U.S. 520, 547 (1979), Defendants 
cite no case, and we cannot find one, that applies such a presumption 
in a constitutional challenge to state prison officials’ periodic review of 
Ad Seg. We decline to do so today. 




                                      17
                                     I 
        Proctor  claims  that  he  was  denied  procedural  due 
process.  To  prevail,  he  must  be  able  to  demonstrate  (1)  that 
Defendants deprived him of a cognizable interest in “life, liberty, 
or  property,”  (2)  without  affording  him  constitutionally 
sufficient  process.  U.S.  CONST.  amend.  XIV,  § 1;  Wolff  v. 
McDonnell, 418 U.S. 539, 556 (1974). The District Court held that 
Proctor’s  SHU  term  in  excess  of  4,000  days  gives  rise  to  a 
cognizable  liberty  interest.  See  Sandin,  515  U.S.  at  484  (holding 
that an inmate has a cognizable liberty interest in freedom from 
“restraint which . . . imposes atypical and significant hardship on 
the  inmate  in  relation  to  the  ordinary  incidents  of  prison  life”). 
Because  Defendants  take  no  issue  with  that  decision,  the  sole 
issue  before  us  on  this  claim  is  whether  Defendants  afforded 
Proctor sufficient process. 
        Proctor  raises  a  view  of  inmate  procedural  due  process 
this  Court  has  yet  to  address.  While  he  acknowledges  that 
Defendants  have  nominally  afforded  him  sufficient  process  by 
conducting regular section 301.4(d) reviews, Proctor argues that 
those  reviews  have  been  in  substance  “hollow,”  “perfunctory,” 
and  meaningless.  Appellant’s  Br.  24.  A  meaningless  section 
301.4(d)  review,  Proctor  asserts,  is  the  functional  equivalent  of 
no  review  at  all  and  therefore  constitutionally  insufficient.  
Proctor  also  argues  that  Defendants  have  violated  the  Due 
Process  Clause  by  using  Ad  Seg  as  a  means  to  punish  him 
improperly  and  as  a  pretext  to  confine  him  in  the  SHU 
indefinitely. 
       Proctor’s argument raises two preliminary concerns: First, 
Proctor’s  claim  cannot  serve  as  an  appeal  from  his  section 
301.4(d) reviews. Procedural due process does not permit a court 
to  review  the  substance  of  Defendants’  decision  to  confine 
Proctor  in  Ad  Seg.  See  Graziano  v.  Pataki,  689  F.3d  110,  116  (2d 




                                    18
Cir. 2012) (per curiam). We may not substitute our judgment for 
Defendants’, nor may we rebalance  the section 301.4(d)  criteria. 
See  id.  The  Due  Process  Clause  permits  only  an  evaluation  of 
whether  Defendants’  method  for  coming  to  their  Ad  Seg 
determinations  is  sufficient.  Second,  we  are  mindful  of  the 
context  in  which  this  case  arises  and  the  deference  we  owe 
prison officials in carrying out their daily tasks. See Bell, 441 U.S. 
at  547–48.  “[O]ne  cannot  automatically  apply  procedural  rules 
designed  for  free  citizens  in  an  open  society  . . .  to  the  very 
different  situation  . . .  in  a  state  prison.”  Wolff,  418  U.S.  at  560. 
With  those  observations  in  mind,  we  proceed  to  the  merits  of 
Proctor’s claim.  
                                       A 
        In  Hewitt  v.  Helms,  the  Supreme  Court  described  what 
process  is  due  from  prison  officials  making  Ad  Seg 
determinations.  459  U.S.  at  474.  The  Court  made  clear  that  Ad 
Seg is appropriate when necessary to incapacitate an inmate who 
“represents  a  security  threat”  or  to  “complet[e]  . . .  an 
investigation  into  misconduct  charges.”  Id.  at  476.  So  long  as 
prison  officials  seek  to  achieve  one  or  both  of  those  goals,  they 
have  wide  latitude  in  the  procedures  they  deploy.  Before 
confining  an  inmate  in  Ad  Seg,  prison  officials  must  provide 
“some  notice  of  the  charges  against  him  and  an  opportunity  to 
present  his  views  to  the  prison  official  charged  with  deciding 
whether to transfer him to [Ad Seg],” although not necessarily a 
full hearing. Id.; accord Taylor v. Rodriguez, 238 F.3d 188, 192 (2d 
Cir.  2001).  Once  that  has  occurred,  prison  officials  need  only 
conduct  “an  informal,  nonadversary  evidentiary  review”  of 
whether  the  confinement  is  justified.  Hewitt,  459  U.S.  at  476. 
Their  final  Ad  Seg  decision  may  “turn[]  largely  on  purely 




                                      19
subjective evaluations and on predictions of future behavior.” Id. 
at 474 (internal quotation marks omitted).5  
        Once  an  inmate  has  been  confined  in  Ad  Seg,  Hewitt 
mandates  that  prison  officials  “engage  in  some  sort  of  periodic 
review of the confinement” to verify that the inmate “remains a 
security  risk”  throughout  his  term.  Hewitt,  459  U.S.  at  477  n.9. 
Periodic  Ad  Seg  reviews  are  also  flexible  and  may  be  based  on 
“a  wide  range  of  administrative  considerations,”  including  but 
not  limited  to  observations  of  the  inmate  in  Ad  Seg,  “general 
knowledge  of  prison  conditions,”  misconduct  charges,  ongoing 
tensions  in  the  prison,  and  any  ongoing  investigations.  Id.  The 
purpose  of  these  periodic  reviews  is  to  ensure  that  the  state’s 
institutional  interest  justifying  the  deprivation  of  the  confined 
inmate’s liberty has not grown stale and that prison officials are 
not using  Ad  Seg as  “a pretext  for  indefinite  confinement of an 
inmate.” See id. 
       It  is  well  established  that  whenever  process  is 
constitutionally  due,  no  matter  the  context,  “[i]t  . . .  must  be 
granted  at  a  meaningful  time  and  in  a  meaningful  manner.” 
Armstrong  v.  Manzo,  380  U.S.  545,  552  (1965);  accord  Parratt  v. 
Taylor, 451 U.S. 527, 540 (1981); Mathews v. Eldridge, 424 U.S. 319, 
333 (1976); Goldberg v. Kelly, 397 U.S. 254, 267 (1970); Taylor, 238 
F.3d  at  193.  Proctor’s  claim  seeks  to  measure  what  Hewitt 
requires for meaningful periodic review of Ad Seg. Guiding that 
analysis  are  the  three  Mathews  factors—the  government’s 

5  When  the  “sole  purpose  of  confinement  is  punishment,”  prison 
officials must provide more robust procedural protections. Patterson v. 
Coughlin,  761  F.2d  886,  890–91  (2d  Cir.  1985)  (citing  Wolff,  418  U.S.  at 
558);  see  also  Bolden  v.  Alston,  810  F.2d  353,  357  (2d  Cir.  1987)  (“[T]he 
level  of  procedural  protection  differs  according  to  the  purpose  of  the 
confinement.”).  




                                         20
interest in limited fiscal and administrative burdens, the private 
interest in freedom from restraint, and “the risk of an erroneous 
deprivation  of  [the  private]  interest  through  the  procedures 
used, and the probable value,  if any, of additional  or  substitute 
procedural safeguards.” 424 U.S. at 335. 
         The  state’s  interest  in  flexible  Ad  Seg  review 
procedures—maintaining  institutional  security—is  substantial. 
Institutional  safety  and  security  are  perhaps  a  prison  facility’s 
most important considerations. Bell, 441 U.S. at 546–47 (quoting 
Pell  v.  Procunier,  417  U.S.  817,  823  (1974))  (citing  Jones  v.  N.C. 
Prisoners’  Labor  Union,  433  U.S.  119,  129  (1977);  Procunier  v. 
Martinez, 416 U.S. 396, 412 (1974)). Courts must preserve prison 
officials’  “free[dom]  to  take  appropriate  action  to  ensure  the 
safety  of  inmates  and  corrections  personnel  and  to  prevent 
escape.”  Bell,  441  U.S.  at  547.  “Prison  administrators  therefore 
should be accorded wide‐ranging deference in the adoption and 
execution  of  policies  and  practices  that  in  their  judgment  are 
needed to preserve internal order and discipline and to maintain 
institutional security.” Id. But see Covino v. Vt. Dep’t of Corr., 933 
F.2d 128, 130 (2d Cir. 1991) (per curiam) (“At some point . . . the 
administrative  necessity  for  involuntary  lock‐up  begins  to 
pale.”). 
       However,  the  private  interest  implicated  by  an  extended 
and  indefinite  stay  in  Ad  Seg  is  also  weighty.  Hewitt  instructs 
that an inmate in Ad Seg who “was merely transferred from one 
extremely  restricted  environment  to  an  even  more  confined 
situation”  generally  does  not  have  a  private  interest  “of  great 
consequence.”  See  459  U.S.  at  473.  But  Helms,  the  inmate  in 
Hewitt,  spent  less  than  two  months  in  Ad  Seg  awaiting  his 
disciplinary hearing. Id. at 464–65. Proctor, by contrast, has spent 
thirteen years in Ad Seg with no release date in sight. Proctor’s 
interest  in  avoiding  an  indefinite  Ad  Seg  term  is  surely 




                                     21
substantial,  more  so  than  Helms’s  interest  in  avoiding  a 
temporary Ad Seg term awaiting a hearing.  Compare N.Y. COMP. 
CODES  R.  &  REGS.  tit.  7,  § 301.3(a)(1)  (providing  for  limited 
admission to the SHU “in the case of an inmate who is awaiting 
initial  appearance  before  or  determination  of  a  disciplinary 
hearing” as in the case of Helms), with id. § 301.4 (providing for 
admission to the SHU under Ad Seg as in this case). We are not 
alone  in  this  view.  The  Third  Circuit  has  similarly  concluded 
that an inmate who has spent an extended period of time in Ad 
Seg  and  whose  term  is  “potentially  limitless”  has  “a  more 
significant  liberty  interest  for  due  process  analysis  than  that 
attributed  to  [Helms].”  Mims  v.  Shapp,  744  F.2d  946,  951–52  (3d 
Cir. 1984).6 
        In  light  of  those  counterbalancing  interests,  we  believe 
that meaningful periodic reviews of Ad Seg must at least satisfy 
the following criteria:  
      First, the reviewing prison officials must actually evaluate 
whether the inmate’s continued Ad Seg confinement is justified. 
See Hewitt, 459 U.S. at 477 n.9. It is not sufficient for officials to go 
through the motions of nominally conducting a review meeting 
when  they  have  developed  a  pre‐review  conclusion  that  the 
inmate will be confined in Ad Seg no matter what the evidence 
shows. Review with a pre‐ordained outcome is tantamount to no 
review at all.  


6  Tellingly,  Helms’s  fifty‐one‐day  Ad  Seg  term  likely  would  not 
require  any  constitutional  process  today.  See  Wilkinson  v.  Austin,  545 
U.S.  209,  229  (2005)  (“Sandin  abrogated  . . .  Hewitt’s  methodology  for 
establishing [a] liberty interest . . . .”); Sealey v. Giltner, 197 F.3d 578, 589 
(2d Cir. 1999) (holding 101‐day SHU term ordinarily does not give rise 
to a liberty interest after Sandin). 




                                       22
         Second, the reviewing officials must evaluate whether the 
justification  for  Ad  Seg  exists  at  the  time  of  the  review  or  will 
exist  in  the  future,  and  consider  new  relevant  evidence  as  it 
becomes  available.  It  is  inherent  in  Hewitt’s  use  of  the  term 
“periodic”  that  ongoing  Ad  Seg  reviews  may  not  be  frozen  in 
time,  forever  rehashing  information  addressed  at  the  inmate’s 
initial  Ad  Seg  determination.  Cf.  Proctor  III,  715  F.3d  at  413 
(“[T]he initial authorization for confinement and the subsequent 
decisions  to  continue  confinement—although  plainly  involving 
considerations  that  overlap—are  not  . . .  the  same  transaction.” 
(internal  quotation  marks  omitted)).  Rather,  reviews  must  take 
into  account  prison  conditions  and  inmate  behavior  as  they 
change  over  time;  those  changes  may  modify  the  calculus  of 
whether the inmate presents a current threat to the safety of the 
facility.  The  periodic  Ad  Seg  review  test  announced  by  the 
Hewitt Court is not whether the confined inmate was a threat to 
the  facility  when  he  was  confined  initially;  it  is  whether  the 
inmate  “remains  a  security  risk”  on  the  date  of  the  periodic 
review.  See  459  U.S.  at  477  n.9  (emphasis  added).  This  is  not  to 
say  that  prison  officials  are  barred  from  according  significant 
weight to events that occurred in the past. Neither do we suggest 
that  recent  events  categorically  ought  to  be  more  salient  in 
periodic reviews than those that occurred long ago. We conclude 
merely that prison officials must look to the inmate’s present and 
future  behavior  and  consider  new  events  to  some  degree  to 
ensure that prison officials do not use past events alone to justify 
indefinite confinement. See id. 
        Third  and  finally,  the  reviewing  officials  must  maintain 
institutional safety and security (or another valid administrative 
justification)  as  their  guiding  principles  throughout  an  inmate’s 
Ad  Seg  term.  SHU  confinement  that  began  for  proper  Ad  Seg 
purposes  may  not  morph  into  confinement  that  persists  for 




                                     23
improper  purposes.  The  state  is  entitled  to  the  procedural 
flexibility  that  Hewitt  allows  because  of  its  manifest  interest  in 
maintaining  safe  detention  facilities  and  other  similar 
administrative  concerns;  “the  Mathews  balancing  test  tips  in 
favor  of  the  inmate’s  liberty  interest”  when  a  state  seeks  to 
impose  discipline.  Patterson,  761  F.2d  at  891.  The  state  may  not 
use Ad Seg as a charade in the name of prison security to mask 
indefinite punishment for past transgressions. 
         Our resolution of this matter is in accord with the efforts 
of four of our sister circuits. In Kelly v. Brewer, 525 F.2d 394 (8th 
Cir.  1975),  the  Eighth  Circuit  observed  that  the  essential 
characteristic  that  distinguishes  Ad  Seg  from  Disciplinary 
Segregation is that Ad Seg “looks to the present and the future” 
rather than punishing an inmate for the past. Id. at 399–400. The 
court reasoned that periodic Ad Seg decisions therefore must be 
based  on  “valid”  justifications  (such  as  institutional  safety  and 
escape prevention) that are “not only . . . valid at the outset but 
. . . continue to subsist during the period of the segregation.” Id. 
at  400.  And  to  ensure  that  this  mandate  is  followed,  the  court 
held  that  “where  an  inmate  is  held  in  segregation  for  a 
prolonged or indefinite period of time due process requires that 
his situation be reviewed periodically in a meaningful way and 
by  relevant  standards  to  determine  whether  he  should  be 
retained in segregation or returned to [general] population.” Id. 
The  Third  Circuit  followed  suit  in  Mims  v.  Shapp.    Recognizing 
that “[t]he validity of the government’s interest in prison safety 
and  security  as  a  basis  for  restricting  the  liberty  rights  of  an 
inmate  subsists  only  as  long  as  the  inmate  continues  to  pose  a 
safety  or  security  risk,”  the  court  understood  the  Fourteenth 
Amendment to require the court to ensure that “periodic review 
does not become simply a sham.” 744 F.2d at 953–54. In Toevs v. 
Reid,  685  F.3d  903  (10th  Cir.  2012),  the  Tenth  Circuit  agreed, 




                                    24
holding that periodic Ad Seg reviews “must be meaningful” and 
“cannot be a sham or pretext.” Id. at 912. And in Selby v. Caruso, 
734  F.3d  554  (6th  Cir.  2013),  the  Sixth  Circuit  held  that  due 
process  requires  periodic  Ad  Seg  decisions  to  be  supported  by 
“some  evidence.”  Id.  at  559  (quoting  Superintendent  v.  Hill,  472 
U.S. 445, 454 (1985)).7 
                                     B 
      Proctor  has  raised  triable factual questions  as to whether 
his  section  301.4(d)  reviews  have  been  constitutionally 
meaningful.  
        DOCCS  officials’  own  statements  raise  serious  doubts 
about  whether  they  have  conducted  Proctor’s  periodic  reviews 
with  the  outcomes  pre‐ordained.  We  know  from  DeLutis  and 
Porcelli,  the  “boots  on  the  ground”  whose  opinions  DOCCS 
officials accord significant weight, see J.A. 635,8 that Ad Seg may 
function  as  the  equivalent  of  indefinite  SHU  confinement,  even 

7 Accord Tavares v. Amato, 954 F. Supp. 2d 79, 95 (N.D.N.Y. 2013); Smart 
v.  Goord,  441  F. Supp. 2d  631,  641–42  (S.D.N.Y.  2006);  Edmonson  v. 
Coughlin, 21 F. Supp. 2d 242, 252–54 (W.D.N.Y. 1998); McClary v. Kelly, 
4 F. Supp. 2d 195, 213 (W.D.N.Y. 1998); Giano v. Kelly, 869 F. Supp. 143, 
149–51 (W.D.N.Y. 1994). 
8  Although  the  Facility  Committee  is  empowered  by  statute  to  issue 
only  a  recommendation,  not  a  final  decision,  on  whether  to  continue 
an  inmate’s  Ad  Seg  term,  the  testimony  of  Facility  Committee 
members  DeLutis  and  Porcelli  may  carry  significant  weight  at  trial. 
The Facility Committee is more powerful in practice than it appears on 
paper. Central Office Committee members Kelly and Miller, as well as 
Deputy  Commissioner  Bellnier,  all  testified  that  they  accord  Facility 
Committee recommendations substantial weight. In fact, Kelly, Miller, 
and  Bellnier  all  affirmed  that  they  have  never  disagreed  with  the 
recommendation of the Facility Committee. 




                                     25
though  section  301.4(d)  reviews  are  nominally  being  conducted 
on  a  regular  basis.  According  to  the  deponents,  the  standard 
DOCCS practice is  that an inmate “never” gets out  once he has 
been placed in Ad Seg. See J.A. 572, 770.  No witness to date has 
been able to identify a single inmate confined in Ad Seg after an 
escape  from  a  DOCCS  facility  who  was  later  returned  to  the 
general  population.  The  Due  Process  Clause,  of  course, 
commands a process, not a particular result. But, when process is 
nominally  afforded  to  inmates  over  a  significant  period  of  time 
without any hint of success it may raise questions in a reasonable 
jury’s mind about whether that process has been meaningful as 
it relates to Proctor. 
        Defendants’  statements  indicate  that  Proctor’s  section 
301.4(d)  reviews  in  particular  are  no  more  than  hollow 
formalities.  LeClaire  believes  that  Proctor’s  “criminal  history 
alone” can support continuing his Ad Seg term. J.A. 714. If that 
were true, it would obviate the need to conduct periodic reviews 
of  Ad  Seg  and  make  a  mockery  of  Hewitt’s  admonition  against 
indefinite  confinement,  as  it  would  permit  the  continuation  of 
Ad  Seg  based  solely  on  past  events  that  will  never  change. 
Porcelli’s  descriptions  of  his  section  301.4(d)  reviews  confirmed 
that  he  and  LeClaire  are  of  the  same  mind.  Proctor’s  counsel 
walked  Porcelli  through  five  years  of  reports  that  indicate 
Proctor’s  behavior  in  Ad  Seg  has  been  genuinely  positive,  and 
still  Porcelli  insisted  that  Proctor  should  be  held  in  Ad  Seg 
simply because he escaped in 1994.  
       As for Bellnier, it is unclear what if any standard he uses 
to  evaluate  Proctor.  A  reasonable  jury  could  justifiably  view 
Bellnier’s  testimony  as  the  illustration  of  a  rubber  stamp.  It 
appears  that  the  portion  of  the  section  301.4(d)  review  report 
indicating the deputy commissioner’s final decision is filled out 
for  Bellnier  by  a  Central  Office  Committee  member  before 




                                  26
Bellnier  conducts  any  review  himself,  and  that  Bellnier  merely 
signs the bottom of the form. Bellnier admitted that he has never 
changed  the  Central  Office  Committee  member’s  decision. 
Perhaps  that  may  be  why  Bellnier  failed  to  respond  adequately 
when  asked  by  Proctor’s  counsel  to  articulate  a  reason  why 
Defendants  have  continued  to  hold  Proctor  in  Ad  Seg.  Bellnier 
suggested that Proctor might not be released from Ad Seg even 
if  he  did  everything  asked  of  him;  that  is,  even  if  Proctor’s 
“attitude  with  staff  and  inmates  improved  considerably  and  he 
exhibited  no  negative  behavior  over  a  considerable  period  of 
time  and  he  accepted  responsibility  for  past  crimes  and 
misconduct,” Bellnier still might not view him as appropriate for 
release to the general population. J.A. 505.  
        One  comes  away  from  these  depositions  with  nagging 
skepticism  about  whether  there  is  anything  Proctor  could  ever 
do  to  be  released  from  Ad  Seg.  And  indeed  when  Proctor’s 
counsel  asked  DeLutis  that  very  question,  DeLutis  made  clear 
that  the  answer  is  no,  stating  that  there  is  nothing  that  Proctor 
can do that would convince DOCCS officials to release him. See 
J.A.  585.  DeLutis  affirmed  that  he  disregards  evidence  of 
Proctor’s  recent  behavior  when  conducting  section  301.4(d) 
reviews  because  that  information  has  no  effect  given  Proctor’s 
two‐decade‐old  escape.  See  J.A.  585–86.9  It  is  as  if  DOCCS 
9 It is important to note that Proctor has not just pointed to evidence of 
his  good  behavior.  If  he  had  merely  done  that  and  Defendants 
countered that they had reviewed and either genuinely discredited his 
good  behavior  or  found  that  his  poor  behavior  outweighed  it,  then 
Proctor’s  procedural  due  process  claim  would  amount  to  an 
impermissible  substantive  appeal  of  his  section  301.4(d)  reviews.    See 
Graziano, 689 F.3d at 116. Here, Proctor has produced evidence of his 
good behavior and evidence that DeLutis may have failed to consider 
that information. That raises constitutional concerns. 




                                      27
officials  are  not  just  moving  the  goalposts  on  Ad  Seg  inmates 
like  Proctor—there  are  no  goalposts  at  all.  That  cannot  satisfy 
Hewitt. 
        The  paper  evidence  raises  additional  questions  about 
whether  Proctor’s  section  301.4(d)  reviews  have  been  designed 
to evaluate or to perpetuate his Ad Seg term. Much of the section 
301.4(d)  review  paperwork  is  repetitive  and  rote.  The  years  of 
virtually identical reports may suggest to a reasonable jury that 
Proctor’s reviewers treated the process as satisfied by boilerplate 
explanations  instead  of  a  forthright  review.  Cf.  Sourbeer  v. 
Robinson,  791  F.2d  1094,  1101  (3d  Cir.  1986)  (finding  repeated 
careless  errors  in  documentation  and  rote  application  of  Ad 
Seg’s  “purported  justifications”  evidence  of  meaningless 
reviews). The review paperwork also contains inexplicable logic 
that raises red flags about whether the underlying reviews were 
conducted  genuinely.  It  is  hard  to  understand  why  the  Facility 
Committee concluded that Proctor’s good behavior, which served 
as  a  legitimate  basis  to  reduce  his  time  in  the  SHU  for 
Disciplinary  Segregation,  somehow  morphed  in  the  context  of 
his Ad Seg determination to indicate that he remained a security 
risk.  No  witness  explained how the Facility  Committee  reached 
that  conclusion.  See  J.A.  810  (Porcelli:  “I  can’t  explain  that.”).  
Defendants’  interpretation  of  Proctor’s  daily  cooperation  with 
prison  officials  in  Ad  Seg  as  “superficial”  and  an  attempt  to 
“mask  his  resistance  to  authority”  is  bizarre  and  unsupported. 
J.A.  360–66.  And  Defendants’  dismissal  of  Proctor’s  good 
behavior  as  irrelevant  because  the  SHU  is  so  restricting  that  it 
precludes  opportunities  for  misbehavior  is  patently  circular.  Cf. 
Williams  v.  Hobbs,  662  F.3d  994,  1002  (8th  Cir.  2011)  (relying  on 
prison  warden’s  attribution  of  inmate’s  “years  of  incident‐free 
conduct  to  his  isolation  from  the  general  population”  as 
evidence  of  meaningless  reviews).  These  unusual  comments  in 




                                    28
the  paperwork  that  continues  to  justify  Proctor’s  Ad  Seg  may 
cause  a  reasonable  jury  to  question  the  fulsomeness  of  their 
authors’ analyses.10  
        It  is  important  to  recognize  that  not  all  of  the  evidence 
points  in  favor  of  Proctor.  Some  of  the  evidence  could  lead  a 
reasonable  jury  to  conclude,  as  Defendants  urge,  that  DOCCS 
officials  have  analyzed  Proctor’s  good  behavior  in  their  section 
301.4(d) reviews and “found it to be outweighed by other facts,” 
specifically  Proctor’s  multiple  escape  attempts  and  violent  acts 
towards  other  prisoners.  Appellees’  Br.  30.  The  deposition 
transcripts  and  section  301.4(d)  review  reports  contain  a 


10  Proctor  also  argues  (unsuccessfully)  that  whether  Defendants  have 
used Ad Seg to impose impermissible punishment is a triable issue. If 
Defendants  have  confined  Proctor  in  Ad  Seg  solely  to  discipline  him 
then  section  301.4(d)  reviews,  which  purport  to  comply  with  Hewitt 
but  not  with  the  heightened  procedures  required  to  impose 
Disciplinary  Segregation,  are  insufficient  as  a  matter  of  law.  See 
Patterson,  761  F.2d  at  891.  We  have  made  clear,  however,  that 
compliance  with  Hewitt  satisfies  due  process  where  prison  officials 
confine  an  inmate  in  the  SHU  for  “administrative  reasons”  that  are 
sufficient  standing  alone,  even  if  the  officials  also  intend  the 
confinement “as a form of punishment.” Sher v. Coughlin, 739 F.2d 77, 
83 (2d Cir. 1984); see Deane v. Dunbar, 777 F.2d 871, 877 (2d Cir. 1985). 
Proctor’s evidence, even when viewed in a light most favorable to him, 
demonstrates  such  a  situation.  For  example,  while  Porcelli  testified 
that “[Ad Seg] is being used for disciplinary reasons for Mr. Proctor,” 
J.A. 797, he also stated repeatedly that the “[n]umero uno” justification 
for  Proctor’s  Ad  Seg  term  continues  to  be  that  Proctor  remains  an 
escape  risk.  J.A.  802.  Similarly,  although  some  of  Proctor’s  review 
reports state that Proctor’s “[Ad Seg] status has a disciplinary aspect to 
it,”  they  do  not  prove  that  discipline  is  the  essential  purpose  for  his 
confinement. J.A. 368–74. 




                                        29
substantial  amount  of  evidence  that  a  jury  may  view  as 
demonstrating  DOCCS  officials’  methodical  approach  to 
conducting periodic Ad Seg reviews, including but not limited to 
the  testimony  of  Kelly  and  Miller  who  recounted  measured 
review  procedures  and  the  reports’  objection‐by‐objection 
responses  to  Proctor’s  written  statements.  It  is  not  our  role  on 
review of a grant of summary judgment, however, to weigh that 
evidence  against  the  evidence  favorable  to  Proctor’s  claim.  See 
Kaytor,  609  F.3d  at  545.  It  is  no  answer  to  the  evidence  Proctor 
has  amassed  to  point  to  countervailing  evidence.  That  Proctor 
has  produced  evidence  to  raise  a  fair  question  about  the 
procedural sufficiency of his reviews is all that is required today. 
                            *      *       * 
        In sum, periodic reviews of Ad Seg satisfy procedural due 
process only when they are meaningful. Reviews are meaningful 
only  when  they  involve  real  evaluations  of  the  administrative 
justification  for  confinement,  they  consider  all  of  the  relevant 
evidence  that  bears  on  whether  that  administrative  justification 
remains valid, and they ensure that Ad Seg is used as neither a 
form  of  punishment  nor  a  pretext  for  indefinite  confinement. 
Proctor  has  produced  sufficient  evidence  to  raise  factual 
questions  about  whether  his  section  301.4(d)  reviews  have  met 
that standard. 
                                     II 
        Proctor  also  argues  that  the  District  Court’s  sua  sponte 
grant  of  summary  judgment  for  Defendants  on  his  substantive 
due process claim violated Federal Rule of Civil Procedure 56(f). 
Rule 56(f) permits a court to grant summary judgment sua sponte 
only  “[a]fter  giving  notice  and  a  reasonable  time  to  respond.” 
FED.  R.  CIV.  P. 56(f); Willey, 801 F.3d at 62. The District Court did 
not  notify  Proctor  or  Defendants  that  it  intended  to  consider 
substantive due process on its own motion. Without notice of the 




                                    30
District  Court’s  motion,  of  course,  neither  party  had  a 
“reasonable time to respond” to it. See FED. R. CIV. P. 56(f); Willey, 
801  F.3d  at  62.  Indeed,  Defendants  concede  that  they  failed  to 
move  for  summary  judgment  on  substantive  due  process  and 
that the District Court violated Rule 56(f) in granting them relief. 
Accordingly,  we  vacate  the  District  Court’s summary  judgment 
decision with regard to substantive due process. We express no 
opinion as to the merits of this claim. 

                           CONCLUSION 
       We  have  considered  the  parties’  remaining  arguments 
and find them to be without merit. The judgment of the District 
Court  dated  October  14,  2015,  is  hereby  VACATED  in  its 
entirety  and  the  case  is  REMANDED  to  the  District  Court  for 
further proceedings. 




                                  31